 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 CURTIS WILKERSON and LATOYA                            Case No.: 2:19-cv-01326-APG-NJK
   WILLIAMS,
 4                                                       Order Deeming Order to Show Cause
        Plaintiffs                                                   Satisfied
 5
   v.
 6
   MAIKA ABRIGO,
 7
        Defendant
 8

 9         In light of the defendant’s response to the order to show cause (ECF No. 8),

10         IT IS ORDERED that the order to show cause (ECF No. 7) is deemed satisfied, and I will

11 not remand for lack of subject matter jurisdiction.

12         DATED this 19th day of August, 2019.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
